Cunningham, Presiding Judge.
Action on a promissory note; defendant, who was one of four endorsers, admitted his liability for one-fourth of the whole amount represented by the note, but insisted that, by reason of an understanding or agreement with the hank, this was the extent of his liability; *415verdict and judgment went against defendant for that portion of the note, that is to say for one-fourth of the whole amount, and no more, and the bank brings the case here on error.
The evidence shows conclusively that defendant was liable for the full amount of the note, and interest, and the trial court should have ■ so instructed the jury, and directed a verdict accordingly. This being the situation, the numerous errors committed by the trial judge in admitting improper evidence offered on behalf of the defendant, and in excluding proper evidence offered on behalf of the plaintiff, need not be considered.
The judgment is reversed, with directions to the trial court to enter judgment for the plaintiff for the full face of the note, with interest, as prayed for in the complaint, and for costs.

Reversed %vith Directions.